      Case 2:19-cv-03040-HB Document 76 Filed 08/25/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.          :        CIVIL ACTION
                                    :
     V.                             :
                                    :
JUSTIN MATTHEWS, et al.             :        NO. 19-3040

                                 ORDER

          AND NOW, this 25th day of August, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1)   The Motion of Plaintiffs for Leave to File Second

Amended Complaint (Doc. # 62) is DENIED; and

          (2)   The Motion of Plaintiffs for Leave to Substitute

the Proposed Second Amended Complaint filed with plaintiffs’

Motion for Leave to File Second Amended Complaint (Doc. # 70) is

DENIED.

                                        BY THE COURT:


                                        /s/ Harvey Bartle III
                                        ______________________________
                                                                    J.
